 

 EXHIBIT 10.11    

 
STOCK APPRECIATION RIGHTS AGREEMENT RELATING TO A STOCK OPTION GRANTED UNDER THE
DOW CHEMICAL COMPANY 1988 AWARD AND OPTION PLAN
 
The Dow Chemical Company (“the Company” or “Dow”) has delivered to you
prospectus material pertaining to shares of Dow Common Stock covered by The Dow
Chemical Company 1988 Award and Option Plan (“the Plan”). This instrument is
referred to herein as “this Agreement.” Terms that are used herein and defined
in the Plan are used as defined in the Plan. THIS DOCUMENT CONSTITUTES PART OF A
PROSPECTUS COVERING SECURITIES THAT HAVE BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933.
 
TERMS AND CONDITIONS
 
 
1.
This Agreement is in all respects subject to the provisions of the Plan, as the
Plan may be amended from time to time. The Plan is incorporated by reference. In
the event of any conflict between this Agreement and the Plan, as the Plan may
be amended from time to time, the provisions of the Plan shall govern and this
Agreement shall be deemed to be modified accordingly.

 
2.
Subject to the vesting and exercise periods specified on the accompanying award
letter to this Agreement and the conditions described below, this Agreement
grants you the right to receive cash payment based on the appreciation between
the exercise price of ______ and the Fair Market Value of the Common Stock of
the Company (“SAR”).   Upon exercise of the SAR, the related Option shall be
canceled automatically to the extent of the number of shares covered by such
exercise. Conversely, if the related Option is exercised, the related SAR shall
be cancelled automatically to the extent of the number of shares covered by the
Option exercise.

 
3.
Notice of the exercise of this SAR in whole or in part shall be made to Morgan
Stanley Smith Barney via on-line trading, or Customer Service. Prior to notice
of such exercise, you (or your successors) shall make arrangements satisfactory
to the Compensation Committee for the payment of any taxes required to be
withheld in connection with the exercise of this SAR under all applicable laws
and regulations of any governmental authority, whether federal, state or local
and whether domestic or foreign. The Company and its Subsidiaries and Affiliates
(collectively and individually a “Dow Company”) and their directors, officers,
employees, or agents shall not be liable for any delay in issuance or receipt of
any shares pursuant to this Agreement.

 
4.
This Agreement shall terminate and your rights under this Agreement shall be
forfeited if your employment with any Dow Company is terminated for any reason
other than death, disability or retirement, or Special Separation Situation. In
the event of your death, disability, or retirement while employed by a Dow
Company, this Agreement shall, except as provided below, terminate upon the
earlier of (a) five years after your death, disability or retirement or (b) the
original expiration date of this Agreement as specified on the attachments to
this Agreement. In the event of your retirement, disability or death, your
current year’s SAR will be prorated based on the time period worked during the
year. If you take a leave of absence from a Dow Company, for any reason, your
award under this Agreement will be subject to the leave of absence policy
established by the Compensation Committee for Plan awards. For purposes of this
Agreement, “retirement” is defined in your home country retirement policy in
effect at the inception of this Agreement You shall be considered to be disabled
for purposes of this Agreement in the event you, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which can be expected to last for a continuous period of not less than
12 months, are receiving income replacement benefits for a period of not less
than 3 months under an accident and health plan or arrangement covering
employees of the Company.  Your death or disability shall not accelerate the
vesting period of SARs under this Agreement.

 
5.
A “Special Separation Situation” is defined as a situation in which (a) a Dow
Company terminates your employment by employer action for a reason that
qualifies you for a severance benefit (which includes the Special Stock
Treatment described in this section 5) under a severance plan sponsored by a Dow
Company, and (i) you fulfill the requirements of the severance plan in order to
qualify for payment of the severance benefit, and (ii) you and the Dow Company
sign a Release that provides for the Special Stock Treatment described in this
section 5; or (b) a Dow Company terminates your employment by employer action,
and: i) you do not qualify for a severance benefit under a severance plan
sponsored by the Dow Company under the circumstances specified in paragraph 5a,
and ii) the reason for termination was not because of the violation of an
employer rule, or a law, regulation or other such government requirement, or
dishonesty or theft, or because you engaged in activity harmful to the interests
of, or in competition with, a Dow Company, and iii) you and the Dow Company sign
a Release that provides for the Special Stock Treatment described in this
section 5. If your employment is terminated under a Special Separation
Situation, then your Award shall receive Special Stock Treatment.  Special Stock
Treatment means that with respect to any unexpired, unexercised portion of the
SAR under this Agreement, the time period for vesting and exercise will continue
for one year from the effective date of termination of employment, but not to
exceed the original expiration date of the grant.

 

 
143

--------------------------------------------------------------------------------

 
 
6.
If (a) you exercise any portion of this SAR prior to the expiration date of this
SAR, and (b) you leave the employment of a Dow Company within one year after
such exercise for any reason except death, disability or retirement, then any
excess of the Fair Market Value over the Valuation Price on the date of exercise
shall be paid by you to the Company. You may be released from this obligation to
pay the Company only if the Compensation Committee (or its duly appointed agent
or agents) determines in its or their sole judgment that such action is in the
best interests of a Dow Company.

 
7.
Your right to exercise this SAR may not be sold, pledged, or otherwise
transferred (except as hereinafter provided) and any attempt to sell, pledge,
assign or otherwise transfer shall be void and your rights to the SAR shall
therefore be forfeited. Your right to exercise such SAR shall, however, be
transferable by will or pursuant to the laws of descent and distribution or you
may make a written designation of a beneficiary on the form prescribed by the
Company, which beneficiary (if any) shall succeed to your rights under this
Agreement in the event of your death.

 
8.
If at any time during the term of this Agreement you engage in any act of Unfair
Competition (as defined below), this Agreement shall terminate effective on the
date on which you enter into such act of Unfair Competition, unless terminated
sooner by operation of another term or condition of this Agreement or the Plan.
In addition, if at any time within three years after you exercise any portion of
this SAR you engage in any act of Unfair Competition, you shall promptly pay to
the Company any excess of the Fair Market Value over the exercise price on the
date of exercise. The Compensation Committee shall, in its sole discretion,
determine when any act of Unfair Competition has occurred, and the determination
of the Compensation Committee shall be final and binding as to all parties. For
purposes of this Agreement, the term “Unfair Competition” shall mean and include
activity on your part that is in competition with a Dow Company or is or may be
harmful to the interests of a Dow Company, including but not limited to conduct
related to your employment for which either criminal or civil penalties against
you may be sought, or your acceptance of employment with an employer that is in
competition with a Dow Company.

 
9.
In the event that additional shares of Common Stock of the Company are issued
pursuant to a stock split or a stock dividend, the Board of Directors shall make
appropriate adjustments in the number and kind of SARs credited to your account
and the Option price on the books of the Company as deemed appropriate, provided
that any adjustment to a SAR shall be made in a manner that will not result in
the grant of a new SAR under Code Section 409A.

 
10.
Nothing contained in this Agreement shall confer or be deemed to confer upon you
any right with respect to continuance of employment by a Dow Company, nor
interfere in any way with the right of a Dow Company to terminate your
employment at any time with or without assigning a reason therefore.

 
11.
This instrument shall constitute a Stock Appreciation Rights Agreement between
the Company and you, and this Agreement shall be deemed to have been made on
_____. To the extent that federal laws do not otherwise control, this Agreement
shall be governed by the laws of the state of Delaware and construed
accordingly. Subject to earlier termination by operation of another term or
condition of this Agreement or the Plan, this Agreement expires when the SAR
granted under this Agreement or underlying Option corresponding to this SAR has
been exercised or on the expiration date outlined in the letter attached to this
Agreement, whichever date is earlier. You may choose to reject this award by
written notice delivered to the Compensation Committee of the Company within
ninety days of your receipt of this instrument. Individuals who reject this SAR
will not receive additional cash or non-cash compensation in lieu of the SAR.

 
12.
Upon the occurrence of a Change of Control as defined in the Plan, your right to
receive the number of SARS credited to your account under this Agreement shall
not be forfeitable under any circumstances.  If you also experience an
involuntary Separation from Service from Dow or an affiliate thereof within two
years following a Change of Control, the Company shall deliver the SARs to you
on the 30th day following such Separation from Service.

 
 
144

--------------------------------------------------------------------------------

 
